Exhibit 10.1


SHARE TRANSFER CONTRACT
OF
BEIJING GUFENG CHEMICAL PRODUCTS CO., LTD.


BY AND AMONG


QING XIN JIANG


QIONG JIA


AND


SHAANXI TECHTEAM JINONG HUMIC ACID
PRODUCT CO., LTD.

 

--------------------------------------------------------------------------------

 

INDEX

     
CHAPATER I
DEFINITION AND INTERPRETATION
4
     
Article 1
Definition
4
     
CHAPATER II
TRANSFERRED SHARES
5
     
Article 2
Share Transfer
5
     
Article 3
Transfer Price
5
     
Article 4
Pre-requisite Conditions for the Payment of the Transfer Price and Closing
6
     
Article 5
Payment
6
     
Article 6
Tax Payable
7
     
CHAPATER III REPRESENTATIONS AND WARRANTIES OF ALL PARTIES
7
    CHAPATER IV DISCLOSURES, REPRESENTATIONS AND WARRANTIES OF THE TRANSFERORS
8
     
Article 8
Disclosures, Representations and Warranties OF the Transferors
8
     
Article 9
General Representations and Warranties OF Transferors
9
     
Article 10
Ownership
9
     
Article 11
Special Representations and Warranties OF the Transferors
10
     
CHAPATER V
DISCLOSURES, REPRESENTATIONS AND WARRANTIES OF TRANSFEREE
13
     
Article 12
Disclosures, Representations and Warranties of the Transferee
13
     
CHAPATER VI
EMPLOYEES
14
     
Article 13
Employees
14
     
CHAPATER VII CONFIDENTIALITY
14
   
Article 14
Confidentiality
14
     
CHAPATER VIII BREACH OF CONTRACT
15
   
Article 15
Liabilities for Violation of Representations or Warranties
15
     
Article 16
Liabilities for Breach of Contract
16
     
CHAPATER IX
FORCE MAJEURE
17
     
Article 17
Force Majeure
16
     
CHAPATER X
RESOLUTION DISPUTES
17
     
Article 18
Arbitration
17
     
Article 19
Validity of Arbitral Award
17
     
Article 20
Continuation of Rights and Obligations
17


 
1

--------------------------------------------------------------------------------

 


CHAPATER XI
APPLICABLE LAW
17
     
Article 21
Applicable Law
17
     
CHAPATER XII MISCELLANEOUS
17
   
Article 22
Non-Waiver
17
     
Article 23
Transfer
18
     
Article 24
Amendment
18
     
Article 25
Severability
18
     
Article 26
Language
18
     
Article 27
Effectiveness of Text and Appendixes
18
     
Article 28
Notification
19
     
Article 29
Entire Agreement
19
     
APPENDIX I PRE-REQUISITE CONDITIONS
21
   
APPENDIXES II EXISTING DEBTS OF AND GUARANTEES OF GUFENG CHEMICAL AND TIANJUYUAN
22


 
2

--------------------------------------------------------------------------------

 


Share Transfer Contract
 
This Share Transfer Contract (hereinafter referred to as the “Contract”) was
made as of 1 July 2010 by and among the following Parties in Beijing:


(1)      Party A: Shaanxi TechTeam Jinong Humic Acid Product Co., Ltd.
(hereinafter referred to as  “Transferee”)，a company incorporated under PRC law,
with its legal address registered at 3/F, A Block, Industry Office Tower, A
District, No.181 Taibainan Road, Xi’an City, Shaanxi province, PRC and its legal
representative is Li Tao;


(2)
Party B: Qing Xin Jiang
 
ID Number：110226196911182616

  

(3)
Party C: Qiong Jia
  ID Number：110226196703240324

  

Party B and Party C are hereinafter collectively referred to as “Transferors”,
and Transferors and Transferee are hereinafter collectively as “Parties” and
individually referred to as a “Party”.


WHEREAS,


(1)
Party B holds 80% equity interests of Beijing Gufeng Chemical Products Co., Ltd.
(hereinafter referred to as “Gufeng Chemical”), and Party C holds 20% equity
interests of Gufeng Chemical. Party B and Party C can exercise all of their full
rights as the shareholders of Gufeng Chemical;



(2)
Gufeng Chemical holds 100% equity interests of Beijing Tianjuyuan Fertilizer
Co., Ltd. (hereinafter referred to as “Tianjuyuan”), and can exercise all of its
full rights as the sole shareholder of Tianjuyuan;



(3)
Both Party B and Party C agree to transfer all (100%) equity interests they
collectively hold of Gufeng Chemical to the Transferee in accordance with terms
and conditions as stipulated hereunder (hereinafter referred to as “Transferred
Shares”) ;



(4)
The Transferee agrees to accept the transfer of all (100%) equity interests held
by Transferors of Gufeng Chemical in accordance with the terms and conditions as
stipulated hereunder.


 
3

--------------------------------------------------------------------------------

 

Now, THEREFORE, in principle of equality and mutual benefits, through friendly
negotiation, Parties hereto agree to reach, in accordance with Company Law of
People’s Republic of China, Provisional Rules for Domestic Investment by
Foreign-Invested Enterprise and other applicable PRC laws and regulations, the
following agreement.


Chapater I Definition and Interpretation


Article 1
Definition



Unless otherwise prescribed and stipulated, the following terms defined in this
Contract shall have the meanings set forth as follows:


 “Gufeng Chemical” refers to Beijing Gufeng Chemical Products Co., Ltd., a
limited liability company incorporated under PRC law, registered at South of
Dongsiqu Bridge, Pinggu Town, Pinggu District, Beijing, with registered capital
(paid-in capital) amounted to RMB 30,000,000, under registration number
110000008250498.


“Tianjuyuan” refers to Beijing Tianjuyuan Fertilizer Co., Ltd., a limited
liability company incorporated under PRC law, registered at South of Nanzhangdai
Village, Donggaocun Town, Pinggu District, Beijing, with registered capital
(paid-in capital) amounted to RMB 1,000,000, under registration number
1102262315714.


“PRC” means, for purpose of the Contract, People’s Republic of China, excluding
Hong Kong, Taiwan and Macau.


“Claim” means claims, actions, demands, proceedings judgments liabilities,
damages amounts, costs and expenses (including legal costs and disbursements)
whatsoever and howsoever arising.


“Signing Date” means the date on which this Share Transfer Contract is signed.


“Encumbrance” means any mortgage, assignment, lien, charge, pledge, title
retention, right to acquire, security interest, option, pre-emptive right, and
any other restriction and conditions whatsoever including:


(i)     any interest or right granted or reserved in or over or affecting the
Transferred Shares for Transfer; or

 
4

--------------------------------------------------------------------------------

 

(ii)    the interest or right created or otherwise arising in or over the
Transferred Shares for Transfer under a fiduciary transfer, charge, lien,
pledge, power of attorney or other form of encumbrance; or


(iii)   any security over the Transferred Shares for Transfer for the payment of
a debt or any other monetary obligation or the performance of any other
obligation.


 “Material Adverse Change” means (1) Any investigation (would likely cause
Gufeng Chemical and Tianjuyuan subject to an administrative penalty) or penalty
on Gufeng Chemical and Tianjuyuan by governmental authorities; (2) Any law suit,
arbitration or any other judicial proceedings involving Gufeng Chemical and
Tianjuyuan; (3) Any change would cause or reasonably may cause material adverse
effect on the finance, business, assets, liabilities, results of operation, or
prospects of Gufeng Chemical and Tianjuyuan .


“RMB” means the lawful currency of China.


“Third Party” means any natural person, legal person, other organization or
entity, other than Parties hereto.


“Business Day” means any day on which all banks in Beijing are open for
business.


Chapater II Transferred Shares


Article 2
Share Transfer



Pursuant to the terms stipulated in this Contract, the Transferors hereby agree
to transfer to Transferee and Transferee agrees to accept from Transferors the
Transferred Shares being one hundred percent (100%) of the equity interests of
Gufeng Chemical with all the rights and obligations of and attaching to the
Transferred Shares for transfer including, but not limited to, general rights
thereof, all the rights to receive dividends and to receive or subscribe for
shares (if any) declared, paid or issued by Gufeng Chemical (if any), and free
of any Claim or Encumbrances.


Article 3
Transfer Price



3.1
Transferors and Transferee after consultations have finally determined that the
Transfer Price for the transfer of the Transferred Shares shall be RMB
60,000,000 (hereinafter referred to as “Transfer Price”);



3.2
Terms of Payment


 
5

--------------------------------------------------------------------------------

 

3.2.1 The Transferee shall pay RMB 60,000,000 to the Transferors after the
Transferors meet all pre-requisite conditions set forth in Appendix I of this
Contract and Gufeng Chemical and Tianjuyuan are free of any material adverse
change from Signing Date to  Settlement Date (as defined in Article 5.1).


Article 4
Pre-requisite Conditions for the Payment of the Transfer Price and Closing



4.1
Under this Contract, the pre-requisite conditions for the payment of the
Transfer Price of RMB 60,000,000 are: (1) The Transferors shall meet all
pre-requisite conditions set out in Appendix I attached to the Contract, and (2)
Gufeng Chemical and Tianjuyuan are free of any material adverse change from the
Signing Date to Settlement Date (as defined in Article 5.1).



4.2 The parties hereby confirm that the fulfillment of obligations that
Transferors shall assume pursuant to Appendix I of this Contract shall be
subject to the written confirmation by the Transferee. The pre-requisite
conditions set forth in Appendix I attached to the Contract shall not be deemed
as having been satisfied until the Transferors obtain the written confirmation
issued by the Transferee.


4.3 In the event that any of the conditions set forth in Article 4.1 have not
been satisfied or implemented, and Transferee has not indicated its waiver of
the said conditions or any one of them, in writing, Transferee shall not be
obliged to pay the Transfer Price to Transferors.


4.4 The Transferors and the Transferee hereby agree that the closing date shall
be the date on which Gufeng Chemical completes the share transfer registration
with the local Administration Bureau for Industry and Commerce that the
Transferee becomes the sole registered shareholder of Gufeng Chemical (“Closing
Date”).


Article 5
Payment



5.1 The Transferee shall pay RMB 60,000,000 to the bank accounts designated by
the Transferors in three business days after the date when the Transferors meet
all the pre-requisite conditions set forth in Appendix I. The settlement date
shall be the date when the Transferee pays the Transfer Price of  RMB 60,000,000
to the Transferors (“Settlement Date”).


The bank accounts information designated by the Transferors is as follows:


Name of Payee: Jia Qiong
Name of Bank: Pinggu Branch, Beijing Branch of Agricultural Bank of China
Account No.: 6228490010007117416

 
6

--------------------------------------------------------------------------------

 

Name of Payee: Jiang Qing Xin
Name of Bank: Pinggu Branch, Beijing Branch of Agricultural Bank of China
Account No.: 6228480010108397018


5.2 The Transferors shall issue to Transferee the evidential document of the
payment received within five (5) business days.


5.3 Within three(3) business days from the Closing Date, the Transferors shall
hand over all materials to the Transferee or the representative designated by
the Transferee, or the Transferors shall require relevant institutions or
persons to transfer all materials of Gufeng Chemical and Tianjuyuan includes,
but not limited to the official seal, financial seal, contract seal, account
information, all accounting voucher, account book (including but not limited to
personal seal and signature pre-submitted by Gufeng Chemical and Tianjuyuan to
the bank changed to the personal seal and signature of the person designated by
the Transferee), all official documents, licenses, permissions and client
information relating to the business of Gufeng Chemical and Tianjuyuan, all
contracts and agreements signed by Gufeng Chemical and Tianjuyuan, staff
information, technical data and other relevant materials, and to take any
measures to ensure the Transferee to control all assets and business operation
of Gufeng Chemical and Tianjuyuan.


Article 6
Tax Payable



 
Any taxes or fees arising out of and payable pursuant to the fulfillment of the
terms of this Contract by each of Transferors and Transferee shall be payable by
the respective Party which is liable for the taxes or fees under the provisions
of relevant laws and regulations of China.



Chapater III Representations and Warranties of All Parties


Article 7
Representations and Warranties of All Parties



7.1 Transferors and Transferee confirm that from the Signing Date this Contract
shall be a document having legal binding effect on all Parties.


7.2 At the time of signing this Contract, Transferors and Transferee state that
the documents and information provided to any other Party or their agencies
(including without limitation to the lawyers, appraiser, financial consultants,
etc.) prior to the Signing Date shall remain effective and confirm that where
there are discrepancies therein with the terms of this Contract, this Contract
shall prevail.

 
7

--------------------------------------------------------------------------------

 

7.3 Transferors and Transferee hereby agree that the contracts or documents
pertaining to the share transfer entered into between all Parties prior to this
Contract shall lapse automatically upon this Contract coming into effect.


7.4 All rights and obligations enjoyed or assumed previously by Transferors over
the Transferred Shares shall be entirely transferred to the Transferee after the
Closing date.


7.5 All Parties to this Contract agree to strive jointly in coordinating the
work pertaining to the transfer of the Transferred Shares, including but not
limited to registration and filing of record, etc., and the expenses arising
therefrom shall be borne by Gufeng Chemical.


7.6 The board of directors of Gufeng Chemical after the Closing date (“Board”)
shall be composed of three directors, including one appointed by the Transferors
and the other two appointed by the Transferee. The Chief Financial Officer of
Gufeng Chemical and Tianjuyuan shall also be appointed by the Transferee.


Chapater IV Disclosures, Representations and Warranties of the Transferors


Article 8
Disclosures, Representations and Warranties of the Transferors



The Transferors hereby jointly represent and warrant to the transferee that:


8.1 All information and facts relating to Gufeng Chemical and Tianjuyuan that
are in the possession of the Transferors or are known to any of the Transferors
which will have a substantive and adverse effect on the Transferors’ ability to
fulfill any of its obligations in this Contract or when disclosed to the
Transferee shall have a substantive effect on the willingness of the Transferee
to sign and fulfill its obligations under this Contract, have been disclosed to
the Transferee and the information provided by Transferors to Transferee does
not contain any representation that is untrue or misleading.


8.2 No lawsuits, arbitrations, or other legal or administrative proceedings or
governmental investigations are on-going against Transferors that will
materially affect its ability to sign this Contract or fulfill its obligations
under this Contract.


8.3
Regarding the documents and information provided by Transferors to Transferee
and/or Transferee’s agencies (including but not limited to the lawyers,
appraiser, financial consultants, etc.) prior to the Signing Date, Transferors
hereby jointly undertake that:


 
8

--------------------------------------------------------------------------------

 
 
 
8.3.1
all copies made from original documents are true and complete and that
such original documents are authentic and complete;

 
8.3.2
all documents provided to Transferee and/or Transferee’s agencies as originals
are authentic and complete;

 
8.3.3
all signatures appearing on documents provided to Transferee and/or
Transferee’s agencies as originals or copies of originals (seal) are genuine;

 
8.3.4
Transferors have drawn to the attention of Transferee and/or Transferee’s
agencies all matters that are material for Transferee to proceed with the
transaction as contemplated in this Contract.

   
8.4 The Transferors agree to sign Non-Competition Agreements with Gufeng
Chemical; to ensure that the major management personnel and technical personnel
of Gufeng Chemical would sign Non-Competition Agreements with Gufeng Chemical;
and the major management personnel and technical personnel of Tianjuyuan would
sign Non-Competition Agreements with Tianjuyuan, which shall provide that:
without the prior consent in writing by the Transferee, such persons shall not
be allowed to operate the business the same as or similar to the industry that
Gufeng Chemical, Tianjuyuan and their clients or suppliers engage in, or other
industries that are in competition with Gufeng Chemical and Tianjuyuan, or hold
any equity interests of the entities mentioned hereinabove, unless the business
or equity holding is via Gufeng Chemical.


Article 9
General Representations and Warranties of Transferors



9.1   Party B and Party C are PRC citizens with all civil abilities to enter
into this Contract and fulfill all of their obligations stipulated herein.
Signing this Contract and fulfilling all of their obligations stipulated herein
by Party B and Party C shall not contravene or result in the violation of or
constitute a failure to fulfill or an inability to fulfill any of the
stipulations in any laws, regulations, stipulations, any authorization or
approval from any government body or department or the stipulations of any
contract or agreement that Party B or Party C is a party to or is bound by.


Article 10
Ownership



10.1 The Transferors are the legal owners of the Transferred Shares and have
full authority and right to transfer the Transferred Shares to Transferee.


10.2 The Transferors hereby jointly undertake and warrant up to and including
the Settlement Date that the Transferred Shares are not subject to any Claims or
Encumbrances (including but not limited to any form of option, acquisition
right, mortgage, pledge, guarantee, lien or any other form of Third Party
rights).

 
9

--------------------------------------------------------------------------------

 

10.3  No lawsuits, arbitrations, or other legal or administrative proceedings or
governmental investigations are on-going against any of Transferors that will
materially affect its ability to sign this Contract or fulfill its obligations
under this Contract.


Article 11
Special Representations and Warranties of the Transferors



The Transferors hereby specially represent and warrant to the Transferee that:


11.1 Gufeng Chemical and Tianjuyuan are the legal entities that have been duly
established in accordance with PRC laws and they are validly and legally in
existence and also operating normally pursuant to PRC laws and regulations. The
registered capital of Gufeng Chemical and Tianjuyuan has been fully paid and is
free of any false capital contribution, overrated capital contribution and
flight of capital contribution. By the Settlement Date, Gufeng Chemical holds
100% equity interests of Tianjuyuan, free of any Claims or Encumbrances
(including but not limited to any form of option, acquisition right, mortgage,
pledge, guarantee, lien or any other form of third party rights).


11.2 The Transferors hereby jointly ensure that Tianjuyuan and Gufeng Chemical
legally and effectively own the land use right, plants, machinery equipments and
other assets currently used by them. The Transferors warrant that they will take
any and all measures to ensure Tianjuyuan or Gufeng Chemical legally obtain the
right to use all land and obtain the ownership of all buildings with any right
encumbrances, which shall not be subject to time and shall remain effective
after the Closing. The Transferors shall assume the joint and several
liabilities in case of any losses suffered by Gufeng Chemical or Tianjuyuan or
the Transferee or any administrative penalties imposed by the governmental
authorities due to any causes mentioned hereinabove after the share transfer
under this Contract and indemnify the transferee for all losses arisen thereto.


11.3 There has not been and is not any investigation, prosecutions, disputes,
claims or other proceedings (whether current, pending or threatened) in respect
of Gufeng Chemical and Tianjuyuan, nor Gufeng Chemical or Tianjuyuan has been
punished or Transferors can foresee any punishment to be made by any
administrative authorities of the PRC before the share transfer under this
Contract, except for those disclosed to the Transferee prior to Closing Date.
The Transferors have fully disclosed all information of Gufeng Chemical and
Tianjuyuan to the Transferee before the signing of this Contract. The
Transferors hereby warrant that all tax, fees, charges, penalties and expenses
payable to or required to pay to any PRC governmental authorities have been
fully paid. By the Signing Date of this Contract, there has been no default in
the payment of such tax, fees, charges, penalties and expenses, or any payable
cost and/or expenses incurred by the correction of the default and/or
inexpedient acts of Gufeng Chemical and Tianjuyuan required by any governmental
authority. The Transferors shall assume the joint and several liabilities in
case of any losses, damages or any penalties suffered by Gufeng Chemical or
Tianjuyuan or the Transferee due to any investigation, prosecutions, disputes,
claims or other proceedings prior to the share transfer under this Contract and
shall fully indemnify the Transferee all losses arisen thereto.

 
10

--------------------------------------------------------------------------------

 

11.4 The Transferors warrant that Gufeng Chemical and Tianjuyuan have obtained
all approvals, permissions, consents and fillings necessary to the production
and the business operation, carried out businesses as stated in their business
licenses, and executed contracts and documents with legally binding effects. The
Transferors shall assume the joint and several liabilities in case of any
losses, damages or any penalties suffered by Gufeng Chemical or Tianjuyuan or
the Transferee due to any absence of the above-mentioned approvals, permissions,
consents and fillings prior to the share transfer under this Contract and shall
fully indemnify the Transferee all losses arisen thereto.


11.5 The Transferors hereby confirm and warrant that the production, operation
and business of Gufeng Chemical and Tianjuyuan are in full compliance with the
relevant PRC laws and regulations. The Transferors shall indemnify and hold the
Transferee, Gufeng Chemical and Tianjuyuan harmless against and from any losses
or damages caused by any administrative penalties thereto prior to the signing
of the Contract.


11.6 The Transferors hereby confirm and warrant that at the time of signing this
Contract all debts of Gufeng Chemical and Tianjuyuan have been disclosed in
Appendix II attached hereto. The Transferors shall assume jointly and severally
liabilities to the Transferee, Gufeng Chemical and Tianjuyuan and hold the
Transferee harmless for any undisclosed debts and the outstanding interest
payable hereto.


11.7 The Transferors hereby irrevocably confirm and warrant that the Transferee
shall have right to appoint the financial staffs to Gufeng Chemical and
Tianjuyuan from the date of signing the Contract and all fiscal expenditure of
Gufeng Chemical and Tianjuyuan shall be made upon the mutual consent in writing
jointly by the financial staffs appointed by the Transferee and the financial
staffs of the Transferors from the Signing Date to the  Settlement Date. The
financial staffs of the Transferors will withdraw from Gufeng Chemical and
Tianjuyuan and hand over all financial materials to financial staffs appointed
by the Transferee for their sole control at the Settlement Date.


11.8 The Transferors hereby confirm and warrant that they will ensure the normal
operation and management of Gufeng Chemical and Tianjuyuan prior to
the Settlement Date and the operation, business and conditions of Gufeng
Chemical and Tianjuyuan will be free of any material adverse change.

 
11

--------------------------------------------------------------------------------

 

11.9 The Transferors hereby irrevocably represent and warrant that Gufeng
Chemical and Tianjuyuan have not made any equity investment on any other
companies or entities by the Settlement Date. The Transferors shall assume the
joint and several liabilities in case of any losses or damages suffered by
Gufeng Chemical or Tianjuyuan or the Transferee in respect of the undisclosed
equity investment (if any) and shall fully indemnify the Transferee all losses
arisen thereto.


11.10 The Transferors hereby irrevocably represent and warrant that Gufeng
Chemical and Tianjuyuan have not provided security (including but not limited to
mortgage, pledge and guarantee) to any other companies, enterprises, entities or
any natural person except for those disclosed in the Appendix II attached
hereto. The Transferors shall assume the joint and several liabilities in case
of any losses or damages suffered by Gufeng Chemical or Tianjuyuan or the
Transferee due to the undisclosed security (if any) and shall indemnify the
Transferee all losses arisen thereto.


11.11 Prior to the signing of this Contract, Transferors have entirely disclosed
all information regarding the debts assumed by Gufeng Chemical and Tianjuyuan.
As of the Settlement Date, such information remains complete, authentic,
accurate and true.


11.12 The Transferors hereby confirm and guarantee that Gufeng Chemical and
Tianjuyuan have paid up all taxes required by PRC laws and regulations prior to
the Settlement Date. The Transferors shall assume the joint and several
liabilities for any unpaid taxes of Gufeng Chemical and Tianjuyuan (if any) and
hold harmless the Transferee against and from any loss and damages arisen
thereto.


11.13 The Transferors hereby confirm and guarantee that all production lines of
Gufeng Chemical and Tianjuyuan (no matter whether the project is completed or
under construction) have obtained the necessary approvals from and registrations
with relevant PRC governmental authorities, including, but not limited to,
environmental impact assessment approval and the completion acceptance approval
issued by local environmental protection authority, and the registration notice
of production line construction issued by local development and reform bureau.
Party B and Party C shall be jointly and severally liable to fully indemnify the
Transferee in case of any administrative penalty suffered by Gufeng Chemical and
Tianjuyuan arising from hereto after the Share Transfer of this Contract.

 
12

--------------------------------------------------------------------------------

 

11.14 The Transferors irrevocably hereby confirm and guarantee that the
craftwork and technology Gufeng Chemical and Tianjuyuan adopt currently and the
intellectual property owned by them before the Settlement Date including, but
not limited to trademarks and know-how are in full compliance with relevant PRC
laws, regulations, standards or criterion, and free of any infringement of the
patent and know-how of Third Party. The Transferors shall be jointly and
severally liable to fully indemnify the Transferee in case of any penalty,
damages or losses suffered by Gufeng Chemical and Tianjuyuan arisen from such
infringement (if any).


11.15 The Transferors hereby irrevocably guarantee that Gufeng Chemical will
change its registered address to the location of Tianjuyuan and complete the
change registration with local administration authority for industry and
commerce within one month from the Closing date.


11.16 The Transferors hereby irrevocably guarantee that Gufeng Chemical and
Tianjuyuan will register with the Beijing Administrative Bureau of Quality
Supervision for their processing acts entrusted by YINLIN International Chemical
(Beijing) Co., Ltd, Beijing GREENLIFE Agricultural Technology Co., Ltd and LEILI
Agro-chemistry Co., Ltd.


11.17 The Transferors hereby irrevocably guarantee that Gufeng Chemical and
Tianjuyuan will obtain environmental impact assessment approvals and completion
approvals issued by local environmental protection authority and register with
local development and reform bureau for all their production lines within three
months as of the Closing date.


11.18 The Transferee is entitled to require the Transferors to undertake the
joint and several liabilities and indemnify and hold harmless the Transferee
against and from any direct and indirect losses or damages in case of any
infringement of any representations and warranties stated hereinabove by the
Transferors, Gufeng Chemical and/or Tianjuyuan, or in case that the Transferors
fails to meet any or all pre-requisite conditions set forth in Appendix I
attached hereto.


Chapater V Disclosures, Representations and Warranties of Transferee


Article 12
Disclosures, Representations and Warranties of the Transferee



The Transferee hereby represents and warrants to the Transferors that：


12.1 The Transferee is a legal entity that has been duly established and it is
validly and legally in existence and also operating normally in accordance with
the PRC laws.

 
13

--------------------------------------------------------------------------------

 

12.2 The execution and performance of this Contract by the Transferee will not
contravene or result in the violation of or constitute a failure to fulfill or
an inability to fulfill any of the stipulations of Transferee’s articles of
association or its internal rules, any laws, regulations, stipulations, or any
authorizations or approvals from any government body or department or any
contract or agreement that the Transferee is a party to or is bound by.


12.3 No lawsuits, arbitrations, or other legal or administrative proceedings or
governmental investigations are on-going against the Transferee that will
materially affect its ability to sign this Contract or fulfill its obligations
under this Contract.


Chapater VI Employees


Article 13
Employees



All existing staff and workers of Gufeng Chemical and Tianjuyuan upon the
completion of the share transfer under this Contract shall be employed by the
Transferee. The terms and conditions of their employment including their
remuneration for their employment shall be implemented in accordance with the
stipulations of the labor laws and regulations. Thereafter, Board of Directors
of Gufeng Chemical and Tianjuyuan will determine the staff numbers and working
rules, etc., in consideration of business needs.


Chapater VII Confidentiality


Article 14
Confidentiality



14.1  All Parties agree unless otherwise provided for in another relevant
confidentiality agreement that with regard to the confidential and exclusive
information that have been disclosed to or may be disclosed to the other Parties
by any Party to this Contract pertaining to their respective businesses, or
financial situations and other confidential matters, all Parties to this
Contract which have received the aforesaid confidential information (including
written information and non-written information, hereinafter referred to as
“Confidential Information”) shall:


14.1.1 
Keep the aforesaid Confidential Information confidential;



14.1.2
Save for the disclosure of the Confidential Information by a Party to this
Contract to its employees solely for the performance of their duties and
responsibilities, neither Party to this Contract shall disclose the Confidential
Information to any Third Party or any entity.


 
14

--------------------------------------------------------------------------------

 

14.2
The provisions of the aforesaid Article 14.1 shall not apply to the following
Confidential Information:



14.2.1
which was available to the receiving Party from the written record before the
disclosing Party disclosed the information to the receiving Party and the
written record can prove that the confidential information was already known to
the receiving Party;



14.2.2
which has become public information by means not attributable to any breach by
the receiving Party;




  
14.2.3
which was obtained, by the receiving Party from a Third Party not subject to any
confidentiality obligation affecting the said Confidential Information.



14.3 As far as any natural person or legal entity which is a Party to this
Contract is concerned, notwithstanding that it has ceased to be a Party to this
Contract because of the transfer of its rights and obligations pursuant to the
terms of this Contract, the stipulations set forth in this Chapter VII shall
remain binding on it.


Chapater VIII Breach of Contract


Article 15
Liabilities for Violation of Representations or Warranties



15.1 If any representation or warranty made by any Party to this Contract is
found to be a material error, or if any fact that has or is likely to have a
major or substantial effect on the signing of this Contract by any Party has
been omitted, or if any representation or warranty is found to be misleading or
untrue in any material respect, the non-breaching Party shall be entitled to
look to the Party (ies) in breach for full compensation for any loss, damage,
cost or expense (including any attorneys’ fee and litigation and arbitration
fee) arising from the erroneous, misleading or untrue representation or warranty
of the Party (ies) in breach or arising from any other breach of any
representation and warranty given by the Party (ies) in breach.


15.2 Each representation and warranty set forth in this Contract is to be
construed independently.


15.3 For the avoidance of doubt, the Transferors hereby unconditionally and
irrevocably agree and confirm that they shall be jointly liable for any
liability for any breach of representation or warranty.

 
15

--------------------------------------------------------------------------------

 

Article 16
Liabilities for Breach of Contract



16.1 In the event of a breach committed by any Party to this Contract, the said
defaulting Party shall be liable to the other Party (ies) for any liabilities
arising out of that defaulting Party’s breach of contract in accordance with the
provisions of this Contract and the laws and regulations of PRC. In case of
breach of Contract by all Parties hereto, a Party shall respectively assume
liabilities for any loss or damage, or any other liabilities, arising out of its
breach of Contract, against other Parties.


16.2 In event that the Transferors fail to meet any conditions set forth in
Appendix I or violates any representation, warranty or obligations under this
Contract, without account of the intention or gross negligence of the
Transferee, Transferors shall pay RMB 100,000 to the Transferee, in addition to
the compensation for any direct or indirect loss arising therefrom.


Chapater IX Force Majeure


Article 17
Force Majeure



17.1 The Force Majeure shall include earthquake, typhoon, flood, fire, war,
political unrest and such special incidents or events that are deemed to be
Force Majeure occurrences under the provisions of the relevant laws and
regulations of PRC.


17.2  In the event of the occurrence of a Force Majeure event, the obligations
of the Party to this Contract affected by this Force Majeure event shall cease
during the period of the Force Majeure event and any term or period set forth in
this Contract and to which the affected party is subject shall automatically be
extended by a period equal to the term or period of the Force Majeure event, the
period of extension shall be the same as the period of cessation of the
obligations by reason of the Force Majeure event, and the said Party shall not
be liable for any liabilities arising out of a breach of contract as provided
for in this Contract for the duration of the Force Majeure.


17.3  The Party claiming the occurrence of a Force Majeure event shall promptly
inform the other Party (ies) in writing, and within seven (7) days thereafter,
it shall provide sufficient evidence (issued by the notary organization) of the
occurrence and the continuity of the Force Majeure event. It shall also do its
best to eliminate the adverse effect of the Force Majeure event.

 
16

--------------------------------------------------------------------------------

 
 
Chapater X Resolution of Disputes
  
Article 18
Arbitration



Any dispute arising out of this Contract between the Parties to this Contract
shall firstly be resolved through friendly consultation. In the event that sixty
(60) days after the commencement of the friendly consultations, the dispute
cannot be resolved through such means, either Party may submit the dispute to
the China International Economic and Trade Arbitration Commission in Beijing for
arbitration in accordance with its prevailing valid arbitration rules.


Article 19
Validity of Arbitral Award



The arbitration award shall be final and shall be binding on all Parties to this
Contract. All Parties to this Contract agree to be bound by the said award, and
to act according to the terms of the said award.


Article 20
Continuation of Rights and Obligations



After a dispute has arisen and during its arbitration process, other than the
disputed matter, all Parties to this Contract shall continue to exercise their
other respective rights stipulated in this Contract, and shall also continue to
fulfill their other respective obligations stipulated in this Contract.


Chapater XI Applicable Law


Article 21
Applicable Law



The laws and regulations of the PRC shall govern and be binding on the
establishment, validity, interpretation and execution of this Contract. All
disputes arising out of this Contract shall be determined according to the laws
of the PRC. In the event the laws of the PRC do not make provision for a certain
issue relating to this Contract, reference shall be made to general
international business practice.


Chapater XII Miscellaneous


Article 22
Non-Waiver



The non-exercise or delay in the exercise of an entitlement stipulated in this
Contract by any Party to this Contract shall not be regarded as a waiver of the
said entitlement. Any single exercise or partial exercise of an entitlement
shall not rule out any future re-exercise of the said entitlement.

 
17

--------------------------------------------------------------------------------

 

Article 23
Transfer



Unless otherwise described and prescribed in this Contract, neither Party to
this Contract shall transfer nor assign all or any part of this Contract or
transfer or assign that Party’s entitlement or obligations as stipulated in this
Contract.


Article 24
Amendment



24.1
This Contract has been executed for the benefit of all Parties to this Contract
and their respective lawful successor(s) and assignees, and shall have legal
binding effect on them.



24.2   This Contract may not be amended verbally. Only a written document signed
by all Parties indicating their consent to such amendment shall be effective.


Article 25
Severability



The invalidity of any term in this Contract shall not affect the validity of the
other terms in this Contract.


Article 26
Language



This Contract is written in both the Chinese Language and the English Language.
In case of any inconsistency, the Chinese language shall prevail.


Article 27
Effectiveness of Text and Appendixes



27.1 The Contract shall be effective from the execution of Parties hereof. The
Contract shall be written in six (6) original sets in Chinese, with Parties
hereto and relevant administration for industry and commerce holding one (1) set
respectively, and the remaining shall be kept by Gufeng Chemical and the
Transferee.


27.2 The Appendix to this Contract shall form an integral part of this Contract,
and shall have the same effect as this Contract.

 
18

--------------------------------------------------------------------------------

 

Article 28
Notification



28.1 Unless otherwise specified and prescribed, any Party issuing any
notification or written communication to the other Party (ies) according to the
provisions of this Contract shall have them written in the Chinese Language and
shall send them as a letter by a courier service company, or by facsimile.
Letters sent by a courier service company, will require a confirmation to be
given seven (7) business days after handing over the notification or
communication to the courier service company. Any notification or written
communication sent in accordance with the stipulations of this Contract shall be
deemed to be effective on the date of receipt.  If they are sent by facsimile,
the date of receipt shall be deemed to be three (3) business days after
transmission, subject to a facsimile confirmation report evidencing this.


28.2 All notices or communications shall be sent to the following addresses,
unless and until any such address is changed by a written notice to the other
Party:


Address of Party A：3/F, A Block, Industry Office Tower, A District, No.181
Taibainan Road, Xi’an City, Shaanxi province, PRC
Tel: 029-88266368                                                      
Fax Number: 029-88231590
To：Li Tao                                                      
  

Address of Party B：South of Nanzhangdai Village, Donggaocun Town, Pinggu
District, Beijing, PRC
Tel: 010－60992886
Fax Number: 010－60992610
To: Qing Xin Jiang
   

Address of Party C：South of Nanzhangdai Village, Donggaocun Town, Pinggu
District, Beijing, PRC
Tel: 010－60992886
Fax Number: 010－60992610
To: Qiong Jia
  
Article 29
Entire Agreement



This Contract constitutes the entire agreement of all Parties to this Contract
pertaining to the transaction agreed upon in this Contract, and shall replace
all the previous discussions, negotiations and agreements among all Parties to
this Contract in respect of the transaction of this Contract.


（The remainder of this page is intentionally left blank）

--------------------------------------------------------------------------------


 
19

--------------------------------------------------------------------------------

 
  
IN WITNESS WHEREOF, the duly authorized representative of Party A, and Party B
and Party C have signed this Contract on the date first above written.


Party A：Shaanxi TechTeam Jinong Humic Acid Product Co., Ltd.
   

(Seal)


Authorized Representative(Signature)：
/s/ Tao Li



Party B： Qing Xin Jiang


Signature：
/s/ Qing Xin Jiang
   
Party C : Qiong Jia
   
Signature：
/s/ Qiong Jia


 
20

--------------------------------------------------------------------------------

 
 
Appendix I Pre-requisite Conditions


Pre-requisite Conditions


Transferors hereby irrevocably confirm and guarantee to fulfill all following
conditions precedent within the time limit on their own costs:


(A)
Gufeng Chemical lawfully holds 100% equity interests of Tianjuyuan which are
free of any Claims or Encumbrances (including but not limited to any form of
option, acquisition right, mortgage, pledge, guarantee, lien or any other form
of Third Party rights).



(B)
Transferors and Gufeng Chemical complete the share transfer registration with
the local Administration Bureau for Industry and Commerce that the Transferee
becomes the sole registered shareholder of Gufeng Chemical.


 
21

--------------------------------------------------------------------------------

 
 
Appendixes II Existing Debts of and Guarantees of Gufeng Chemical and Tianjuyuan


1.
Debts of Gufeng Chemical



Name of Creditors
 
Principal Amount of Debt
（Unit：RMB）
Pinggu District Branch, Beijing Branch of Agriculture Bank of China
 
8,000,000（05.31.2010 - 05.30.2011）
Pinggu District Branch, Beijing Branch of Agriculture Bank of China
 
8,400,000（01.14. 2010 - 01.13. 2011）
Pinggu District Branch, Beijing Branch of Agriculture Bank of China
  
10,100,000（04.09. 2010 - 04.08.2011）



2. Debt Guarantees by Tianjuyuan


Guarantor
 
Principal Amount
Guaranteed
（Unit：RMB）
 
Collateral
Tianjuyuan
 
8,000,000
 
Land use right and house ownership of Tianjuyuan
Tianjuyuan
 
8,400,000
 
Land use right and house ownership of Tianjuyuan
Tianjuyuan
  
10,100,000
  
Land use right and house ownership of Tianjuyuan


 
22

--------------------------------------------------------------------------------

 